                                                              United States Bankruptcy Court
                                                              Western District of New York
In re:                                                                                                                 Case No. 19-20905-PRW
The Diocese of Rochester                                                                                               Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0209-2                                                  User: admin                                                                 Page 1 of 7
Date Rcvd: Jul 09, 2021                                               Form ID: pdforder                                                          Total Noticed: 3
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jul 11, 2021:
Recip ID                 Recipient Name and Address
db                     + The Diocese of Rochester, 1150 Buffalo Road, Rochester, NY 14624-1890
pr                     + Lisa M. Passero, The Diocese of Rochester, 1150 Buffalo Road, Rochester, NY 14624-1890

TOTAL: 2

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
smg                    + Email/Text: ustpregion02.ro.ecf@usdoj.gov
                                                                                        Jul 09 2021 18:23:00      Office of the U.S. Trustee, 100 State Street, Room
                                                                                                                  6090, Rochester, NY 14614-1321

TOTAL: 1


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jul 11, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on July 9, 2021 at the address(es) listed below:
Name                               Email Address
Adam Horowitz
                                   on behalf of Notice of Appearance Creditor Sexual Abuse Survivor/Creditor adam@adamhorowitzlaw.com

Adam Horowitz
                                   on behalf of Creditor 31 Claimants adam@adamhorowitzlaw.com

Alexandra M Olkowski
                                   on behalf of Interested Party London Market Insurers alexandra.olkowski@clydeco.us Connie.West@clydeco.us

Andrew Mina



             Case 2-19-20905-PRW, Doc 1211, Filed 07/11/21, Entered 07/12/21 00:31:26,
                          Description: Imaged Certificate of Notice, Page 1 of 8
District/off: 0209-2                                               User: admin                                                               Page 2 of 7
Date Rcvd: Jul 09, 2021                                            Form ID: pdforder                                                        Total Noticed: 3
                                  on behalf of Interested Party London Market Insurers amina@duanemorris.com

Brianna M Espeland
                                  on behalf of Creditor Kenneth Cubiotti brianna@jvwlaw.net

Brianna M Espeland
                                  on behalf of Notice of Appearance Creditor Brian S. Delafranier brianna@jvwlaw.net

Carol Dupre
                                  caroldopray61@yahoo.com

Catalina Sugayan
                                  on behalf of Interested Party London Market Insurers catalina.sugayan@clydeco.us Nancy.Lima@clydeco.us

Catalina Sugayan
                                  on behalf of Defendant HDI Global Specialty SE catalina.sugayan@clydeco.us Nancy.Lima@clydeco.us

Catalina Sugayan
                                  on behalf of Defendant Markel International Insurance Company Limited catalina.sugayan@clydeco.us Nancy.Lima@clydeco.us

Catalina Sugayan
                                  on behalf of Defendant Tenecom Limited catalina.sugayan@clydeco.us Nancy.Lima@clydeco.us

Catalina Sugayan
                                  on behalf of Defendant Certain London Market Companies catalina.sugayan@clydeco.us Nancy.Lima@clydeco.us

Catalina Sugayan
                                  on behalf of Defendant The Dominion Insurance Company Limited catalina.sugayan@clydeco.us Nancy.Lima@clydeco.us

Catalina Sugayan
                                  on behalf of Defendant CX Reinsurance Company Limited catalina.sugayan@clydeco.us Nancy.Lima@clydeco.us

Catalina Sugayan
                                  on behalf of Defendant Certain Underwriters at Lloyd's London catalina.sugayan@clydeco.us, Nancy.Lima@clydeco.us

Catherine Beideman Heitzenrater
                                  on behalf of Creditor The Chubb Companies cheitzenrater@duanemorris.com

Charles Edwin Jones
                                  on behalf of Defendant Interstate Fire & Casualty Company charles.jones@lawmoss.com Brenda.murphy@lawmoss.com

Charles Edwin Jones
                                  on behalf of Notice of Appearance Creditor National Surety Corporation charles.jones@lawmoss.com
                                  Brenda.murphy@lawmoss.com

Charles Edwin Jones
                                  on behalf of Notice of Appearance Creditor Interstate Fire and Casualty Company charles.jones@lawmoss.com
                                  Brenda.murphy@lawmoss.com

Charles Edwin Jones
                                  on behalf of Interested Party Interstate Fire and Casualty Company charles.jones@lawmoss.com Brenda.murphy@lawmoss.com

Charles Edwin Jones
                                  on behalf of Interested Party National Surety Corporation charles.jones@lawmoss.com Brenda.murphy@lawmoss.com

Charles Edwin Jones
                                  on behalf of Defendant National Surety Corporation charles.jones@lawmoss.com Brenda.murphy@lawmoss.com

Charles J. Sullivan
                                  on behalf of Debtor The Diocese of Rochester csullivan@bsk.com kdoner@bsk.com;csullivan@bsk.com;jhunold@bsk.com

Charles J. Sullivan
                                  on behalf of Creditor Claimant MM csullivan@bsk.com kdoner@bsk.com;csullivan@bsk.com;jhunold@bsk.com

Charles J. Sullivan
                                  on behalf of Plaintiff The Diocese of Rochester csullivan@bsk.com kdoner@bsk.com;csullivan@bsk.com;jhunold@bsk.com

Craig Goldblatt
                                  on behalf of Interested Party Continental Insurance Company craig.goldblatt@wilmerhale.com

Craig Goldblatt
                                  on behalf of Notice of Appearance Creditor Continental Insurance Company craig.goldblatt@wilmerhale.com

Danielle Spinelli
                                  on behalf of Notice of Appearance Creditor Continental Insurance Company danielle.spinelli@wilmerhale.com

David Christian, II
                                  on behalf of Notice of Appearance Creditor Continental Insurance Company dchristian@dca.law

David Christian, II
                                  on behalf of Interested Party Continental Insurance Company dchristian@dca.law

Devin L. Palmer



              Case 2-19-20905-PRW, Doc 1211, Filed 07/11/21, Entered 07/12/21 00:31:26,
                           Description: Imaged Certificate of Notice, Page 2 of 8
District/off: 0209-2                                       User: admin                                                              Page 3 of 7
Date Rcvd: Jul 09, 2021                                    Form ID: pdforder                                                       Total Noticed: 3
                          on behalf of Notice of Appearance Creditor Catholic Charities of the Diocese of Rochester dpalmer@boylancode.com
                          dpalmer@boylancode.com;sciaccia@boylancode.com

Devin L. Palmer
                          on behalf of Notice of Appearance Creditor Camp Stella Maris of Livonia dpalmer@boylancode.com
                          dpalmer@boylancode.com;sciaccia@boylancode.com

Devin L. Palmer
                          on behalf of Notice of Appearance Creditor Catholic Youth Organization dpalmer@boylancode.com
                          dpalmer@boylancode.com;sciaccia@boylancode.com

Devin L. Palmer
                          on behalf of Notice of Appearance Creditor St. Joseph's Villa dpalmer@boylancode.com
                          dpalmer@boylancode.com;sciaccia@boylancode.com

Diane Paolicelli
                          on behalf of Creditor LCVAWCR DOE dpaolicelli@p2law.com

Dirk C. Haarhoff
                          on behalf of Defendant Colonial Penn Insurance Company dchaarhoff@kslnlaw.com

Dirk C. Haarhoff
                          on behalf of Notice of Appearance Creditor Colonial Penn Insurance Company dchaarhoff@kslnlaw.com

Dirk C. Haarhoff
                          on behalf of Notice of Appearance Creditor Swiss Re America Corporation as Administrator dchaarhoff@kslnlaw.com

Elin Lindstrom
                          on behalf of Notice of Appearance Creditor Jeff Anderson & Associates elin@andersonadvocates.com
                          therese@andersonadvocates.com

Eric John Ward
                          on behalf of Notice of Appearance Creditor Catholic Youth Organization eward@wardgreenberg.com

Eric John Ward
                          on behalf of Notice of Appearance Creditor Camp Stella Maris of Livonia eward@wardgreenberg.com

Eric John Ward
                          on behalf of Notice of Appearance Creditor St. Joseph's Villa eward@wardgreenberg.com

Eric John Ward
                          on behalf of Notice of Appearance Creditor Catholic Charities of the Diocese of Rochester eward@wardgreenberg.com

Garry M. Graber
                          on behalf of Notice of Appearance Creditor Manufacturers and Traders Trust Company ggraber@hodgsonruss.com
                          mheftka@hodgsonruss.com;cnapiers@hodgsonruss.com

Gerard Sweeney
                          on behalf of Creditor CC 403 gkosmakos@srblawfirm.com

Grayson T. Walter
                          on behalf of Debtor The Diocese of Rochester gwalter@bsk.com kdoner@bsk.com;cmoran@bsk.com

Harris Winsberg
                          on behalf of Defendant National Surety Corporation harris.winsberg@troutmansanders.com

Harris Winsberg
                          on behalf of Interested Party National Surety Corporation harris.winsberg@troutmansanders.com

Harris Winsberg
                          on behalf of Notice of Appearance Creditor Interstate Fire and Casualty Company harris.winsberg@troutmansanders.com

Harris Winsberg
                          on behalf of Defendant Interstate Fire & Casualty Company harris.winsberg@troutmansanders.com

Harris Winsberg
                          on behalf of Interested Party Interstate Fire and Casualty Company harris.winsberg@troutmansanders.com

Harris Winsberg
                          on behalf of Notice of Appearance Creditor National Surety Corporation harris.winsberg@troutmansanders.com

Ilan D Scharf
                          on behalf of Attorney Pachulski Stang Ziehl & Jones LLP ischarf@pszjlaw.com lcanty@pszjlaw.com

Ilan D Scharf
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors ischarf@pszjlaw.com lcanty@pszjlaw.com

Ingrid S. Palermo
                          on behalf of Debtor The Diocese of Rochester ipalermo@bsk.com kdoner@bsk.com;aparris@bsk.com

Isley Markman Gostin
                          on behalf of Notice of Appearance Creditor Continental Insurance Company isley.gostin@wilmerhale.com




             Case 2-19-20905-PRW, Doc 1211, Filed 07/11/21, Entered 07/12/21 00:31:26,
                          Description: Imaged Certificate of Notice, Page 3 of 8
District/off: 0209-2                                        User: admin                                                           Page 4 of 7
Date Rcvd: Jul 09, 2021                                     Form ID: pdforder                                                    Total Noticed: 3
Isley Markman Gostin
                          on behalf of Interested Party Continental Insurance Company isley.gostin@wilmerhale.com

James Carter, Jr
                          on behalf of Special Counsel Blank Rome LLP jscarter@blankrome.com

James I. Stang
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jstang@pszjlaw.com

James K.T. Hunter
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jhunter@pszjlaw.com

James R Marsh
                          on behalf of Creditor 31 Claimants jamesmarsh@marsh.law

James R Marsh
                          on behalf of Creditor S.B. jamesmarsh@marsh.law

James R Marsh
                          on behalf of Creditor M.G. jamesmarsh@marsh.law

James R Marsh
                          on behalf of Creditor R.O. jamesmarsh@marsh.law

James R Marsh
                          on behalf of Creditor Claimant MM jamesmarsh@marsh.law

James R Murray
                          on behalf of Special Counsel James R Murray jmurray@blankrome.com edocketing@blankrome.com

James R Murray
                          on behalf of Special Counsel Blank Rome LLP jmurray@blankrome.com, edocketing@blankrome.com

Jarrod W. Smith
                          on behalf of Notice of Appearance Creditor Donna Oppedisano jarrodsmithlaw@gmail.com

Jarrod W. Smith
                          on behalf of Creditor Donna Oppedisano jarrodsmithlaw@gmail.com

Jarrod W. Smith
                          on behalf of Notice of Appearance Creditor Kathleen Israel jarrodsmithlaw@gmail.com

Jarrod W. Smith
                          on behalf of Creditor Kathleen Israel jarrodsmithlaw@gmail.com

Jeff Kahane
                          on behalf of Interested Party London Market Insurers jkahane@duanemorris.com

Jeffrey Austin Dove
                          on behalf of Notice of Appearance Creditor Continental Insurance Company jdove@barclaydamon.com
                          avrooman@barclaydamon.com

Jeffrey Austin Dove
                          on behalf of Defendant The Continental Insurance Company jdove@barclaydamon.com avrooman@barclaydamon.com

Jeffrey Austin Dove
                          on behalf of Interested Party Continental Insurance Company jdove@barclaydamon.com avrooman@barclaydamon.com

Jennifer Smith
                          on behalf of Interested Party Continental Insurance Company jsmith@tresslerllp.com

Jennifer Smith
                          on behalf of Defendant The Continental Insurance Company jsmith@tresslerllp.com

Jesse Bair
                          on behalf of Creditor Committee Official Committee of Unsecured Creditors jbair@bbblawllp.com

Judith Treger Shelton
                          on behalf of Notice of Appearance Creditor Swiss Re America Corporation as Administrator jtshelton@kslnlaw.com

Judith Treger Shelton
                          on behalf of Notice of Appearance Creditor Colonial Penn Insurance Company jtshelton@kslnlaw.com

Judith Treger Shelton
                          on behalf of Defendant Colonial Penn Insurance Company jtshelton@kslnlaw.com

Kaitlin M. Calov
                          on behalf of Notice of Appearance Creditor Swiss Re America Corporation as Administrator kcalov@wwmlawyers.com
                          jvail@walkerwilcox.com

Kaitlin M. Calov
                          on behalf of Defendant Colonial Penn Insurance Company kcalov@wwmlawyers.com jvail@walkerwilcox.com




              Case 2-19-20905-PRW, Doc 1211, Filed 07/11/21, Entered 07/12/21 00:31:26,
                           Description: Imaged Certificate of Notice, Page 4 of 8
District/off: 0209-2                                         User: admin                                                              Page 5 of 7
Date Rcvd: Jul 09, 2021                                      Form ID: pdforder                                                       Total Noticed: 3
Kaitlin M. Calov
                            on behalf of Notice of Appearance Creditor Colonial Penn Insurance Company kcalov@wwmlawyers.com
                            jvail@walkerwilcox.com

Katerina Marie Kramarchyk
                            on behalf of Notice of Appearance Creditor St. Joseph's Villa kkramarchyk@wardgreenberg.com

Katerina Marie Kramarchyk
                            on behalf of Notice of Appearance Creditor Camp Stella Maris of Livonia kkramarchyk@wardgreenberg.com

Katerina Marie Kramarchyk
                            on behalf of Notice of Appearance Creditor Catholic Youth Organization kkramarchyk@wardgreenberg.com

Katerina Marie Kramarchyk
                            on behalf of Notice of Appearance Creditor Catholic Charities of the Diocese of Rochester kkramarchyk@wardgreenberg.com

Kathleen Thomas
                            on behalf of Creditor Certain Sexual Abuse Claimants kat@tlclawllc.com

Kathleen Thomas
                            on behalf of Notice of Appearance Creditor Sexual Abuse Survivor/Creditor kat@tlclawllc.com

Kathleen Dunivin Schmitt
                            USTPRegion02.RO.ECF@USDOJ.GOV

Kelly McNamee
                            on behalf of Interested Party Gannett Co. Inc. mcnameek@gtlaw.com

Lauren Lifland
                            on behalf of Notice of Appearance Creditor Continental Insurance Company lauren.lifland@wilmerhale.com

Leander Laurel James, IV
                            on behalf of Creditor GM127 DOE ljames@jvwlaw.net Lucia@jvwlaw.net

Leander Laurel James, IV
                            on behalf of Interested Party Kenneth Cubiotti ljames@jvwlaw.net Lucia@jvwlaw.net

Leander Laurel James, IV
                            on behalf of Creditor MG133 DOE ljames@jvwlaw.net Lucia@jvwlaw.net

Leander Laurel James, IV
                            on behalf of Creditor CW187 DOE ljames@jvwlaw.net Lucia@jvwlaw.net

Leander Laurel James, IV
                            on behalf of Creditor JP185 DOE ljames@jvwlaw.net Lucia@jvwlaw.net

Leander Laurel James, IV
                            on behalf of Notice of Appearance Creditor Kenneth G. Cubiotti ljames@jvwlaw.net Lucia@jvwlaw.net

Leander Laurel James, IV
                            on behalf of Creditor Kenneth Cubiotti ljames@jvwlaw.net Lucia@jvwlaw.net

Lee E. Woodard
                            on behalf of Special Counsel Harris Beach PLLC bkemail@harrisbeach.com
                            efilings@harrisbeach.com;broy@harrisbeach.com;bmahoney@HarrisBeach.com;KMeans@HarrisBeach.com

Lucien A. Morin, II
                            on behalf of Notice of Appearance Creditor Amaryllis Figueroa lmorin@mccmlaw.com
                            lmorinzmcm@aol.com;jcole@mccmlaw.com;klewis@mccmlaw.com

Mary Jo Korona
                            on behalf of Notice of Appearance Creditor Bishop Emeritus Matthew H. Clark mkorona@adamsleclair.law
                            sarahi@leclairkorona.com

Matt Roberts
                            on behalf of Defendant Interstate Fire & Casualty Company matthew.roberts2@troutmansanders.com

Matt Roberts
                            on behalf of Defendant National Surety Corporation matthew.roberts2@troutmansanders.com

Matthew Griffin Merson
                            on behalf of Notice of Appearance Creditor Merson Law PLLC mmerson@mersonlaw.com

Melanie Wolk
                            on behalf of Notice of Appearance Creditor Sexual Abuse Survivor/Creditor mwolk@trevettcristo.com
                            rkernan@trevettcristo.com;czimmermann@trevettcristo.com

Michael Finnegan
                            on behalf of Notice of Appearance Creditor Jeff Anderson & Associates mike@andersonadvocates.com
                            therese@andersonadvocates.com,erin@andersonadvocates.com

Michael J Grygiel
                            on behalf of Interested Party Gannett Co. Inc. grygielm@gtlaw.com



               Case 2-19-20905-PRW, Doc 1211, Filed 07/11/21, Entered 07/12/21 00:31:26,
                            Description: Imaged Certificate of Notice, Page 5 of 8
District/off: 0209-2                                        User: admin                                                              Page 6 of 7
Date Rcvd: Jul 09, 2021                                     Form ID: pdforder                                                       Total Noticed: 3
Michael J. DiSantis
                          on behalf of Interested Party Continental Insurance Company mdisantis@tresslerllp.com

Michael J. DiSantis
                          on behalf of Defendant The Continental Insurance Company mdisantis@tresslerllp.com

Mitchell Garabedian
                          on behalf of Creditor SHC-MG-2 Doe mgarabedian@garabedianlaw.com

Mitchell Garabedian
                          on behalf of Creditor DG 278 mgarabedian@garabedianlaw.com

Mitchell Garabedian
                          on behalf of Creditor SM 247 mgarabedian@garabedianlaw.com

Mitchell Garabedian
                          on behalf of Creditor BB 44 mgarabedian@garabedianlaw.com

Mitchell Garabedian
                          on behalf of Creditor Victor Rivera mgarabedian@garabedianlaw.com

Mitchell Garabedian
                          on behalf of Creditor Carol Dupre mgarabedian@garabedianlaw.com

Mitchell Garabedian
                          on behalf of Creditor MS 275 mgarabedian@garabedianlaw.com

Mitchell Garabedian
                          on behalf of Creditor VJR 41 mgarabedian@garabedianlaw.com

Mohammad Tehrani
                          on behalf of Interested Party London Market Insurers mtehrani@duanemorris.com

Nathaniel Foote
                          on behalf of Creditor Thomas David Adams nate@vca.law

Paul L. Leclair
                          on behalf of Notice of Appearance Creditor St. Bernard's School of Theology and Ministry pleclair@adamsleclair.law
                          arichardson@adamsleclair.law

Peter Garthwaite
                          on behalf of Defendant HDI Global Specialty SE peter.garthwaite@clydeco.com

Peter Garthwaite
                          on behalf of Defendant Certain Underwriters at Lloyd's London peter.garthwaite@clydeco.com

Peter Garthwaite
                          on behalf of Defendant The Dominion Insurance Company Limited peter.garthwaite@clydeco.com

Peter Garthwaite
                          on behalf of Defendant Markel International Insurance Company Limited peter.garthwaite@clydeco.com

Peter Garthwaite
                          on behalf of Defendant Tenecom Limited peter.garthwaite@clydeco.com

Peter Garthwaite
                          on behalf of Interested Party London Market Insurers peter.garthwaite@clydeco.com

Peter Garthwaite
                          on behalf of Defendant Certain London Market Companies peter.garthwaite@clydeco.com

Peter P. McNamara
                          on behalf of Defendant Interstate Fire & Casualty Company peter.mcnamara@rivkin.com

Peter P. McNamara
                          on behalf of Defendant National Surety Corporation peter.mcnamara@rivkin.com

Peter P. McNamara
                          on behalf of Interested Party Interstate Fire and Casualty Company peter.mcnamara@rivkin.com

Peter P. McNamara
                          on behalf of Interested Party National Surety Corporation peter.mcnamara@rivkin.com

Renee E. Franchi
                          on behalf of Creditor Thomas David Adams cassie@vca.law

Robert P. Arnold
                          on behalf of Defendant Colonial Penn Insurance Company rarnold@walkerwilcox.com MZaiko@walkerwilcox.com

Robert P. Arnold
                          on behalf of Notice of Appearance Creditor Colonial Penn Insurance Company rarnold@walkerwilcox.com
                          MZaiko@walkerwilcox.com




             Case 2-19-20905-PRW, Doc 1211, Filed 07/11/21, Entered 07/12/21 00:31:26,
                          Description: Imaged Certificate of Notice, Page 6 of 8
District/off: 0209-2                                            User: admin                                                             Page 7 of 7
Date Rcvd: Jul 09, 2021                                         Form ID: pdforder                                                      Total Noticed: 3
Russell Webb Roten
                               on behalf of Defendant Interstate Fire & Casualty Company RWRoten@duanemorris.com

Russell Webb Roten
                               on behalf of Defendant Certain London Market Companies RWRoten@duanemorris.com

Russell Webb Roten
                               on behalf of Interested Party Interstate Fire and Casualty Company RWRoten@duanemorris.com

Russell Webb Roten
                               on behalf of Interested Party London Market Insurers RWRoten@duanemorris.com

Scott Michael Duquin
                               on behalf of Creditor Certain Sexual Abuse Claimants sduquin@hoganwillig.com smdlaw27@gmail.com

Shannon Anne Scott
                               on behalf of U.S. Trustee William K. Harrington shannon.scott2@usdoj.gov

Shirley S. Cho
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors scho@pszjlaw.com

Siobhain Patricia Minarovich
                               on behalf of Defendant Interstate Fire & Casualty Company siobhain.minarovich@rivkin.com

Siobhain Patricia Minarovich
                               on behalf of Interested Party National Surety Corporation siobhain.minarovich@rivkin.com

Siobhain Patricia Minarovich
                               on behalf of Interested Party Interstate Fire and Casualty Company siobhain.minarovich@rivkin.com

Siobhain Patricia Minarovich
                               on behalf of Defendant National Surety Corporation siobhain.minarovich@rivkin.com

Stephen Boyd
                               on behalf of Notice of Appearance Creditor 1 - Doe AB sboyd@steveboyd.com

Stephen A. Donato
                               on behalf of Debtor The Diocese of Rochester sdonato@bsk.com ayerst@bsk.com;kdoner@bsk.com

Stephen A. Donato
                               on behalf of Plaintiff The Diocese of Rochester sdonato@bsk.com ayerst@bsk.com;kdoner@bsk.com

Steve Phillips
                               on behalf of Creditor LCVAWCR DOE sphillips@p2law.com

Steve Phillips
                               on behalf of Creditor LCVAWCR-DOE sphillips@p2law.com

Timothy Burns
                               on behalf of Creditor Committee Official Committee of Unsecured Creditors tburns@bbblawllp.com

Timothy Patrick Lyster
                               on behalf of Notice of Appearance Creditor Ad Hoc Parish Committee tlyster@woodsoviatt.com ehousel@woodsoviatt.com

Timothy Patrick Lyster
                               on behalf of Interested Party Ad Hoc Parish Committee tlyster@woodsoviatt.com ehousel@woodsoviatt.com

Todd S. Schenk
                               on behalf of Defendant The Continental Insurance Company tschenk@tresslerllp.com

Todd S. Schenk
                               on behalf of Interested Party Continental Insurance Company tschenk@tresslerllp.com

Victoria Phillips
                               on behalf of Creditor LCVAWCR-DOE vphillips@p2law.com

William Henry Gordon
                               on behalf of Creditor Carol Dupre wgordon@garabedianlaw.com


TOTAL: 159




             Case 2-19-20905-PRW, Doc 1211, Filed 07/11/21, Entered 07/12/21 00:31:26,
                          Description: Imaged Certificate of Notice, Page 7 of 8
 UNITED STATES BANKRUPTCY COURT
 WESTERN DISTRICT OF NEW YORK

                                                             )
  IN RE:                                                     )   Chapter 11
                                                             )
  THE DIOCESE OF ROCHESTER,                                  )   Case No. 19-20905 (CGM)
                                                             )
                                     Debtor.                 )
                                                             )

              ORDER GRANTING ADMISSION TO PRACTICE PRO HAC VICE

                  Upon consideration of the Ex Parte Motion to Admit Adam D. Horowitz as

 Counsel Pro Hac Vice to represent the Certain Sexual Abuse Claimants for creditors alleging

 claims for sexual abuse against the Diocese of Rochester, and upon Movant’s certification that

 the Movant is a member of good standing of the bar of the State of Florida and the bars of the

 United States District Courts for the Southern and Middle Districts of Florida, the United States

 Court of Appeals for the Eleventh Circuit, U.S. Tax Court and U.S. Court of Federal Claims.

                  IT IS HEREBY ORDERED THAT:

                  1.          The Application is GRANTED.


 %"5&%+VMZ                          @@@@@@@@@@@@@@@@@@T@@@@@@@@@@@@@@@@@@
     3PDIFTUFS /FX:PSL                 )0/1"6-38"33&/
                                           6OJUFE4UBUFT#BOLSVQUDZ+VEHF




 DOCS_LA:338611.1 18489/002
  Case 2-19-20905-PRW, Doc 1193, Filed 07/08/21, Entered 07/08/21 15:39:01,
                    Description: Main Document , Page 4 of 4
Case 2-19-20905-PRW, Doc 1211, Filed 07/11/21, Entered 07/12/21 00:31:26,
             Description: Imaged Certificate of Notice, Page 8 of 8
